In a disciplinary proceeding, the Official Referee filed his report in which he found respondent guilty of two of the charges of professional misconduct made against him and in which the Referee recommended that respondent be suspended from practice for one year. Petitioner now moves to confirm the findings of the Official Referee, but to dis-affirm his recommendation as to discipline, and to disbar respondent. Motion to confirm the Referee’s findings and to disaffirm the recommendation granted. The findings are confirmed; respondent is disbarred and his name ordered to be striiek from the roll of attorneys. In our opinion, respondent’s misconduct was of such a serious nature as to require his disbarment. Beldoek, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.